0101-15
         FILED IN                                                           COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                   AUSTIN, TEXAS
                                                                            Transmitted 7/6/2015 12:00:00 AM
        July 6, 2015                          IN THE                           Accepted 7/6/2015 8:07:10 AM
                                                                                             ABEL ACOSTA
                                        TEXAS COURT OF                                                CLERK
   ABELACOSTA, CLERK                  CRIMINAL APPEALS


       OSMIN PERAZA


       VS.                                             §   Case Numbers 0100-15 & 0101-15

       THE STATE OF TEXAS
                                                   i                                  «?&*
                                                                                      ** Ot
                       Motion to Extend Time to File Motion for Rehearing                         i     ^

             Now comes Osmin Peraza, appellant in the above-styled and numbered causes,

       by and through assistant public defender, Jani J. Maselli Wood, and respectfully

       moves the Court for an extension of time within which to file his motion for


       rehearing, and for cause would show the Court as follows:

                                                  I.


               On July 1, 2015, this Court issued its opinions in the above-referenced case.

       The cases reversed the lower court of appeals.

                                                 II.


               The motion for rehearing is currently due July 16, 2015.

                                                 III.


               Undersigned counsel is requesting 7 days from the current due date until July

       23, 2015.

                                                 IV.


               Undersigned counsel has numerous deadlines in the next thirty days and has

       been working diligently to handle all her cases:
PDR's due (NFE because of previous extensions)

Gregorio Guerrero v. State, due 7/15/2015;

Kenneth McAfee v. State, due 7/13/2015

Briefs due:


Brief after PDR granted due in Joshua London v. State, due July 24, 2015

Shaun Briggs v. State, 01-15-00269-CR - due July 15, 2015

CarlLovings v. State, 14-15-00167-CR - due on July 19, 2015

Mario Dunn v. State, 14-15-00340-CR - due on July 27, 2015

CLE


Counsel is the course director and will be attending Train the Trainers and a CDLP

training in South Padre Island from July 7-11, 2015.

                                             V.


   This request is made not to delay the proceedings, but to ensure that Mr. Peraza

is adequately represented.

      WHEREFORE, PREMISES CONSIDERED, Mr. Peraza respectfully prays

that this the Court permit an extension of time until July 23, 2015.
                                        Respectfully submitted,

                                       ALEXANDER BUNIN
                                        Chief Public Defender
                                       Harris County Texas

                                        Isi JaniMaselli Wood

                                       JANI J. MASELLI WOOD
                                       Assistant Public Defender
                                       State Bar Number 00791195
                                        Harris County Texas
                                        1201 Franklin, 13th Floor
                                        Houston Texas 77002
                                        (713) 368-0001
                                        (713) 368-9278 (Fax)
                                       Jani.Maselli@pdo.hctx.net

                                       Attorney for Appellant,
                                        Osmin Peraza




                          CERTIFICATE OF SERVICE


      Pursuant to Tex. R. App. Proc. 9.5, this certifies that on July 2, 2015, a copy

of the foregoing was emailed to counsel for the state (through texfile.com) at the

following address:

      Lisa McMinn
      Lisa.McMinn@SPA.texas.gov

                                        Isi JaniJMaselli Wood

                                JANI J. MASELLI WOOD